Cite as 2016 Ark. 474

                SUPREME COURT OF ARKANSAS
                                            No.


IN RE ARKANSAS STATE BOARD OF                     Opinion Delivered   December 22, 2016
LAW EXAMINERS




                                       PER CURIAM


       The Honorable Waymond M. Brown of Pine Bluff is appointed to the State Board of

Law Examiners for a six-year term concluding on January 1, 2023. Judge Brown will be an

At Large member and replaces P. Luevonda Ross, who recently passed away.

       The Court extends its sincere appreciation to Judge Brown for accepting appointment

to this important Board. The Court also expresses its gratitude for Ms. Ross’s dedicated

service to the Board and offers its condolences to her family.